

114 S3256 IS: Education for All Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3256IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Durbin (for himself, Mr. Rubio, Mr. Markey, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Assistance Act of 1961 to provide assistance for developing countries to
			 promote quality basic education and to establish the goal of all children
			 in school and learning as an objective of the United States foreign
			 assistance policy, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Education for All Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Sense of Congress.Sec. 3. Assistance to promote sustainable, quality basic education.Sec. 4. Comprehensive integrated United States strategy to promote basic education.Sec. 5. Improving coordination and oversight.Sec. 6. Monitoring and evaluation of programs.Sec. 7. Transparency and reporting to Congress.Sec. 8. Definitions.
 2.Sense of CongressIt is the sense of Congress that— (1)education lays the foundation for increased civic participation, democratic governance, sustained economic growth, and healthier, more stable societies;
 (2)it is in the national interest of the United States to promote access to sustainable, quality universal basic education in developing countries;
 (3)United States resources and leadership should be utilized in a manner that best ensures a successful international effort to provide children in developing countries with a quality basic education in order to achieve the goal of quality universal basic education; and
 (4)promoting gender parity in basic education from childhood through adolescence serves United States diplomatic, economic, and security interests worldwide.
 3.Assistance to promote sustainable, quality basic educationSection 105 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c) is amended by adding at the end the following new subsection:
			
				(c)Assistance To promote sustainable, quality basic education
 (1)PolicyIn carrying out this section, it shall be the policy of the United States to work with partner countries, other donors, multilateral institutions, the private sector, and nongovernmental and civil society organizations, including as appropriate faith-based organizations and organizations that represent teachers, students, and parents, to promote sustainable, quality basic education through programs and activities that, consistent with Article 26 of the Universal Declaration of Human Rights—
 (A)align with and respond to the needs, capacities, and commitment of developing countries to strengthen educational systems, expand access to safe learning environments, ensure continuity of education, measurably improve teacher skills and learning outcomes, and support the engagement of parents in the education of their children, so that all children, including marginalized children and other vulnerable groups, may have access to and benefit from quality basic education;
 (B)promote education as a foundation for sustained economic growth and development within a holistic assistance strategy that places partner countries on a trajectory toward graduation from assistance provided under this section and contributes to improved—
 (i)early childhood development; (ii)life skills and workforce development;
 (iii)economic opportunity; (iv)gender parity;
 (v)food and nutrition security; (vi)water, sanitation, and hygiene;
 (vii)health and disease prevention and treatment; (viii)disaster preparedness;
 (ix)conflict and violence reduction, mitigation, and prevention; and (x)democracy and governance; and
 (C)monitor and evaluate the effectiveness and quality of basic education programs. (2)PrinciplesIn carrying out the policy referred to in paragraph (1), the United States shall be guided by the following principles of aid effectiveness:
 (A)AlignmentAssistance provided under this section to support programs and activities under this subsection shall be aligned with and advance United States diplomatic, development, and national security interests.
 (B)Country ownershipTo the greatest extent practicable, assistance provided under this section to support programs and activities under this subsection should be aligned with and support the national education plans and country development strategies of partner countries, including activities that are appropriate for and meet the needs of local and indigenous cultures.
						(C)Coordination
 (i)In generalAssistance provided under this section to support programs and activities under this subsection should be coordinated with and leverage the unique capabilities and resources of local and national governments in partner countries, other donors, multilateral institutions, the private sector, and nongovernmental and civil society organizations, including as appropriate faith-based organizations and organizations that represent teachers, students, and parents.
 (ii)Multilateral programs and initiativesAssistance provided under this section to support programs and activities under this subsection should be coordinated with and support proven multilateral education programs and financing mechanisms, which may include the Global Partnership for Education, that demonstrate commitment to efficiency, effectiveness, transparency, and accountability.
 (D)EfficiencyThe President shall seek to improve the efficiency and effectiveness of assistance provided under this section to support programs and activities under this subsection by coordinating the related efforts of relevant Executive branch agencies and officials, including efforts to increase gender parity and to provide a continuity of basic education activities in humanitarian responses and other emergency settings.
 (E)EffectivenessPrograms and activities supported under this subsection shall be designed to achieve specific, measurable goals and objectives and shall include appropriate targets, metrics and indicators that can be applied with reasonable consistency across such programs and activities to measure progress and outcomes.
 (F)Transparency and accountabilityPrograms and activities supported under this subsection shall be subject to rigorous monitoring and evaluation, which may include impact evaluations, the results of which shall be made publically available in a fully searchable, electronic format.
 (3)Priority and other requirementsThe President shall ensure that assistance provided under this section to support programs and activities under this subsection is aligned with the diplomatic, economic, and national security interests of the United States and that priority is given to developing countries in which—
 (A)there is the greatest need and opportunity to expand access to basic education and to improve learning outcomes, including for marginalized and vulnerable groups, particularly women and girls, or populations affected by conflict or crisis; and
 (B)such assistance can produce a substantial, measurable impact on children and educational systems. (4)DefinitionsIn this subsection:
 (A)Basic educationThe term basic education includes— (i)all program and policy efforts aimed at improving early childhood, preprimary education, primary education, and secondary education, which can be delivered in formal and nonformal education settings, and in programs promoting learning for out-of-school youth and adults;
 (ii)capacity building for teachers, administrators, counselors, and youth workers; (iii)literacy, numeracy, and other basic skills development that prepare an individual to be an active, productive member of society and the workforce; and
 (iv)workforce development, vocational training, and digital literacy that is informed by real market needs and opportunities.
 (B)Partner countryThe term partner country means a developing country that participates in or benefits from basic education programs under this subsection pursuant to the prioritization criteria described in paragraph (3), including level of need, opportunity for impact, and the availability of resources.
 (C)Relevant executive branch agencies and officialsThe term relevant Executive branch agencies and officials means— (i)the Department of State, the United States Agency for International Development, the Department of the Treasury, the Department of Labor, the Department of Education, the Department of Health and Human Services, the Department of Agriculture, and the Department of Defense;
 (ii)the Chief Executive Officer of the Millennium Challenge Corporation, the Coordinator of United States Government Activities to Combat HIV/AIDS Globally, the National Security Advisor, the Director of the Peace Corps, and the National Economic Advisor; and
 (iii)any other department, agency, or official of the United States Government that participates in activities to promote quality basic education pursuant to the authorities of such department, agency, or official or pursuant to this Act.
 (D)National education planThe term national education plan means a comprehensive national education plan developed by partner country governments in consultation with other stakeholders as a means for wide-scale improvement of the country’s education system, including explicit, credible strategies informed by effective practices and standards to achieve quality universal basic education.
 (E)HIV/AIDSThe term HIV/AIDS has the meaning given that term in section 104A(h). (F)Marginalized children and vulnerable groupsThe term marginalized children and vulnerable groups includes girls, children affected by or emerging from armed conflict or humanitarian crises, children with disabilities, children in remote or rural areas (including those who lack access to safe water and sanitation), religious or ethnic minorities, indigenous peoples, orphans and children affected by HIV/AIDS, child laborers, married adolescents, and victims of trafficking.
 (G)Gender parity in basic educationThe term gender parity in basic education means that girls and boys have equal access to quality basic education. (H)Nonformal educationThe term nonformal education—
 (i)means organized educational activities outside the established formal system, whether operating separately or as an important feature of a broader activity, that are intended to serve identifiable learning clienteles and learning objectives; and
 (ii)includes youth programs and community training offered by community groups and organizations. (I)SustainabilityThe term sustainability means, with respect to any basic education program that receives funding pursuant to this section, the ability of a service delivery system, community, partner, or beneficiary to maintain, over time, such basic education program..
		4.Comprehensive integrated United States strategy to promote basic education
 (a)Strategy requiredNot later than October 1, 2016, October 1, 2021, and October 1, 2026, the President shall submit to the appropriate congressional committees a comprehensive United States strategy to promote quality basic education in partner countries by—
 (1)seeking to equitably expand access to basic education for all children, particularly marginalized children and vulnerable groups; and
 (2)measurably improving the quality of basic education and learning outcomes. (b)Requirement To consultIn developing the strategy required by subsection (a), the President shall consult with—
 (1)the appropriate congressional committees; (2)relevant Executive branch agencies and officials;
 (3)partner country governments; and (4)local and international nongovernmental organizations, including as appropriate faith-based organizations and organizations representing students, teachers, and parents, and other development partners engaged in basic education assistance programs in developing countries.
 (c)Public commentThe President shall provide an opportunity for public comment on the strategy required by subsection (a).
 (d)Initial strategyFor the purposes of this section, the strategy entitled USAID education strategy, as in effect on the day before the date of the enactment of this Act, shall be deemed to fulfill the initial requirements of subsection (a) for 2016.
 (e)ElementsThe strategy required by subsection (a) shall be developed and implemented consistent with the principles set forth in subsection (c) of section 105 of the Foreign Assistance Act of 1961 (as added by section 3 of this Act) and shall seek to—
 (1)build the capacity of relevant actors in partner countries, including in government and in civil society, to develop and implement national education plans that are aligned with and advance country development strategies;
 (2)identify and replicate successful interventions that improve access to and quality of education; (3)project general levels of resources needed to achieve stated program objectives;
 (4)leverage United States capabilities, including through technical assistance, training and research; and
 (5)improve coordination and reduce duplication among relevant Executive branch agencies and officials, other donors, multilateral institutions, nongovernmental organizations, and governments in partner countries.
 (f)Activities supportedAssistance provided under section 105 of the Foreign Assistance Act of 1961 (as amended by section 3 of this Act) should advance the strategy required by subsection (a), including through efforts to—
 (1)ensure an adequate supply and continued support for trained, effective teachers; (2)design and deliver relevant curricula, uphold quality standards, and supply appropriate teaching and learning materials;
 (3)build the capacity of basic education systems in partner countries by improving management practices and supporting their ability to collect relevant data and monitor, evaluate, and report on the status and quality of education services, financing, and student-learning outcomes;
 (4)help mobilize domestic resources to eliminate fees for public educational services, including fees for tuition, uniforms, and materials;
 (5)support education on human rights and conflict-resolution while ensuring that schools are not incubators for violent extremism;
 (6)work with communities to help girls overcome relevant barriers to their receiving a safe, quality basic education, including by improving girls’ safety in education settings, helping girls to obtain the skills needed to find safe and legal employment upon conclusion of their education, and countering harmful practices such as child, early, and forced marriage and gender-based violence;
 (7)ensure access to education for the most marginalized children and vulnerable groups, including through the provision of appropriate infrastructure, flexible learning opportunities, accelerated and second-chance classes, and opportunities that support leadership development;
 (8)make schools safe and secure learning environments without threat of physical, psychological, and sexual violence, including by supporting safe passage to and from schools and constructing separate latrines for boys and girls; and
 (9)support a communities-of-learning approach that utilizes schools as centers of learning and development for an entire community, to leverage and maximize the impact of other development efforts, and reduce duplication and waste.
 (g)Additional activities supported for countries affected by conflict and crisesIn addition to the activities supported under subsection (f), assistance provided under section 105 of the Foreign Assistance Act of 1961 (as amended by section 3 of this Act) to foreign countries or those parts of the territories of foreign countries that are affected by or emerging from armed conflict, humanitarian crises, or other emergency situations may be used to support efforts to—
 (1)ensure a continuity of basic education for all children through appropriate formal and nonformal education programs and services;
 (2)ensure that basic education assistance of the United States to countries in emergency settings shall be informed by the Minimum Standards of the Inter-Agency Network for Education in Emergencies (INEE Minimum Standards);
 (3)coordinate basic education programs with complementary services to protect children from physical harm, psychological and social distress, recruitment into armed groups, family separation, and abuses related to their displacement;
 (4)support, train, and provide professional development for educators working in emergency settings; (5)help build national capacity to coordinate and manage basic education during emergency response and through recovery;
 (6)promote the reintegration of teachers and students affected by conflict, whether refugees or internally displaced, into educational systems; and
 (7)ensure the safety of children in school, including through support for— (A)the provision of safe learning environments with appropriate facilities, especially for girls;
 (B)safe passage to and from school, including landmine awareness, the designation of schools as conflict-free zones, the adoption and support of community-owned protective measures to reduce the incidence of attacks on educational facilities and personnel by local actors, armed groups, and armed forces;
 (C)out-of-school and flexible-hour education programs in areas where security conditions are prohibitive;
 (D)safety plans in case of emergency with clearly defined roles for school personnel; and (E)appropriate infrastructure, including emergency communication systems and access to mobile telecommunications with local police and security personnel.
					5.Improving coordination and oversight
 (a)Senior coordinator of united states international basic education assistanceThere is established within the United States Agency for International Development a Senior Coordinator of United States International Basic Education Assistance (referred to in this Act as the Senior Coordinator), who shall be appointed by the President.
			(b)Duties
 (1)In generalThe Senior Coordinator shall have primary responsibility for the oversight and coordination of all resources and activities of the United States Government relating to the promotion of international basic education programs and activities.
 (2)Specific dutiesThe Senior Coordinator shall— (A)facilitate program and policy coordination of international basic education programs and activities among relevant Executive branch agencies and officials, partner governments, multilateral institutions, the private sector, and nongovernmental and civil society organizations;
 (B)develop and revise the strategy required under section 4; (C)monitor, evaluate, and report on activities undertaken pursuant to the strategy required under section 4; and
 (D)establish due diligence criteria for all recipients of funds provided by the United States to carry out activities under this Act and the amendments made by this Act.
 (c)OffsetTo offset any costs incurred by the United States Agency for International Development to carry out the establishment and appointment of a Senior Coordinator of United States International Basic Education Assistance in accordance with subsection (a), the President shall eliminate such positions within the United States Agency for International Development, unless otherwise authorized or required by law, as the President determines to be necessary to fully offset such costs.
 6.Monitoring and evaluation of programsThe President shall seek to ensure that programs carried out under the strategy required under section 4 shall—
 (1)apply rigorous monitoring and evaluation methodologies to focus on learning and accountability; (2)include methodological guidance in the implementation plan and support systemic data collection using internationally comparable indicators, norms, and methodologies, to the extent practicable and appropriate;
 (3)disaggregate all data collected and reported by age, gender, marital status, disability, and location, to the extent practicable and appropriate;
 (4)be planned and budgeted to include funding for both short- and long-term monitoring and evaluation to enable assessment of the sustainability and scalability of assistance programs; and
 (5)support the increased use and public availability of education data for improved decisionmaking, program effectiveness, and monitoring of global progress.
			7.Transparency and reporting to Congress
 (a)Annual report on the implementation of strategyNot later than March 31 of each year through 2031, the President shall submit to the appropriate congressional committees a report on the implementation of the strategy developed pursuant to section 4 and make the report available to the public.
 (b)Matters To be includedThe report required under subsection (a) shall include— (1)a description of the efforts made by relevant Executive branch agencies and officials to implement the strategy developed pursuant to section 4 with a particular focus on the activities carried out;
 (2)a description of the extent to which each partner country selected to receive assistance for basic education meets the priority criteria specified in subsection (c) of section 105 of the Foreign Assistance Act (as added by section 3 of this Act); and
 (3)a description of the progress achieved over the reporting period toward meeting the goals, objectives, benchmarks, and timeframes specified in the strategy developed pursuant to section 4 at the program level, as developed pursuant to monitoring and evaluation specified in section 6.
				8.Definitions
 (a)Appropriate congressional committeesIn this Act, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives.
 (b)Other definitionsIn this Act, the terms basic education, partner country, relevant Executive branch agencies and officials, national education plan, marginalized children and vulnerable groups, and gender parity in basic education have the meanings given such terms in subsection (c) of section 105 of the Foreign Assistance Act of 1961 (as added by section 3 of this Act).